DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6-10, 15-19, 24-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (IDS Reference, R3-202263, Ericsson, 20th April – 30th April 2020 (FTP upload date 2020/04/09 19:13), hereinafter NPL-E.
Regarding claims 1, 10, 19 and 30, NPL-E teaches, a method of operation at a distributed unit (DU) of a disaggregated base station (NPL-E: Fig. 1 showing disaggregated base station with gNNB-CU and gNB-DU), comprising:
receiving a measurement request from a central unit (CU) of the disaggregated
base station (NPL-E: section 8.2.X.2, Resource Status Request sent from gNB-CU to gNB-DU, which is sent to start a measurement. Upon receipt, gNB-DU initiates
measurements according to parameters in the request; section 9.2.1 .X1), the
measurement request comprising a measurement configuration associated with
at least one value to be obtained by the DU (NPL-E: section 8.2.X.2, Report
Characteristics IE in the Resource Status Request indicates the types of objects
to be measured) and a reporting configuration for reporting the at least one
value to the CU (NPL-E: section 8.2.X.2, the gNB-DU shall include in the Resource
Status Update: the Radio Resource Status IE, TNL Capacity Indicator IE,
Composite Available Capacity Group IE, depending on whether relevant bit is
set to 1.),
obtaining the at least one value in accordance with the measurement
configuration at the DU (NPL-E: section 8.2.X.2, if capable, the gNB-DU shall initiate the measurement requested by gNB-CU), and
sending a measurement report associated with the at least one value from the
DU to the CU in accordance with the reporting configuration (NPL-E: section 8.2.X.2, for each cell, gNB-DU includes in the Resource Status Update message .. ., section 8.2.Y.2 Resource Status Update; section 9.2.1.X4).
With respect to Claim 10, claim recites the identical features of claim 1 for a disaggregated base station performing the method of DU. Therefore, it is subjected to the same rejection.
NPL-E further teaches, a DU of a disaggregated base station within a wireless communication network, comprising: a transceiver; a memory; and a processor (NPL-E: Fig. 1 teaches gNB-DU, which inherently comprises a transceiver, a memory, and a processor).
With respect to Claim 19, claim recites the identical features of claim 1 for a method of operation at a central unit (CU) of a disaggregated base station. Therefore, it is subjected to the same rejection.
With respect to Claim 30, claim recites the identical features of claim 1 for a disaggregated base station performing the method of CU. Therefore, it is subjected to the same rejection. NPL-E further teaches, a CU of a disaggregated base station within a wireless communication network, comprising: a transceiver; a memory; and a processor (NPL-E: Fig. 1 teaches gNB-CU, which inherently comprises a transceiver, a memory, and a processor).
Regarding claims 6, 15 and 24, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the measurement configuration comprises at least one parameter associated with the at least one value and the reporting configuration further indicates at least one selected parameter of at least one parameter to include in the measurement report (NPL-E: section 8.2.X.2 value= e.g. PRB periodic, of which parameter = SSB Area Radio Resource Status Item IE, and so on).
Regarding claims 7, 16 and 25, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the at least one value comprises at least one of a load of the DU, a remote interference detected indicator, or a strong uplink interference detected indicator. (NPL-E: sections 9.2.1.X1 and 9.3.1.x3 Composite Available Capacity Group, which is included in Resource Status Update message as per section 8.2.X.2; section 9.2.1.X1 fifth bit=number of active UEs, therefore, teaches load of the DU).
Regarding claims 8, 17 and 26, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, 8/17/26. The method of claim 1/10/19, wherein the measurement configuration further comprises at least one of a measurement period for the at least one value or a filtering configuration for filtering the at least one value. (NPL-E: sections 8.2.X.2, 9.2.1.X1, filtering e.g. SSB To Report List).
Regarding claims 9, 18 and 27, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the reporting configuration comprises at least one of a periodicity of the measurement report or an event-based indicator requesting the DU to send the measurement report upon an occurrence of an event corresponding to the measurement configuration. (NPL-E: section 9.2.1.X1 Reporting Periodicity IE).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of FANG; Jianmin et al US 20220022058 A1, hereinafter Fang.
Regarding claims 2, 11 and 20, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E does not expressly teach, wherein the at least one value comprises a random access channel (RACH) report and the measurement configuration comprises at least one of a RACH indication, a timing advance, a detected power, a detected signal quality, a RACH trigger, a beam identifier, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size.
However, in the same field of endeavor, Fang teaches, wherein the at least one value comprises a random access channel (RACH) report (Fang: [67] teaches CU requesting RACH report from DU) and the measurement configuration comprises at least one of a RACH indication, a timing advance, a detected power, a detected signal quality, a RACH trigger, a beam identifier, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size (Fang: [65], [69], teaches RACH report included RACH beam related info e.g. beam index. This satisfies “one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the at least one value comprises a random access channel (RACH) report and the measurement configuration comprises at least one of a RACH indication, a timing advance, a detected power, a detected signal quality, a RACH trigger, a beam identifier, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques that can be implemented to report performance information to a next generation NG-RAN (Fang: [28]).

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of Sirotkin; Alexander US 20210168755 A1, hereinafter Sirotkin.
Regarding claims 3, 12 and 21, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E does not expressly teach, wherein the at least one value comprises an uplink measurement, and the measurement configuration comprises at least one of a sounding reference signal (SRS) measurement, a phase tracking reference signal (PTRS) measurement, an angle of arrival measurement, an interference over thermal (IoT) measurement, a hybrid automatic repeat request (HARQ) retransmission rate, a maximum number of HARQ retransmissions reached indicator, or a beam measurement report.
However, in the same field of endeavor, Sirotkin teaches, wherein the at least one value comprises an uplink measurement, and the measurement configuration comprises at least one of a sounding reference signal (SRS) measurement, a phase tracking reference signal (PTRS) measurement, an angle of arrival measurement, an interference over thermal (IoT) measurement, a hybrid automatic repeat request (HARQ) retransmission rate, a maximum number of HARQ retransmissions reached indicator, or a beam measurement report (Sirotkin: [47], [64]-[65], teaches gNB-CU receives Measurement Result from gNB-DU and  measurement includes Angle of Arrival measurement. This satisfies “one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the at least one value comprises an uplink measurement, and the measurement configuration comprises at least one of a sounding reference signal (SRS) measurement, a phase tracking reference signal (PTRS) measurement, an angle of arrival measurement, an interference over thermal (IoT) measurement, a hybrid automatic repeat request (HARQ) retransmission rate, a maximum number of HARQ retransmissions reached indicator, or a beam measurement report.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques for performing positioning measurements such as positioning measurements in NRPPa (Sirotkin: [5]).

Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of XU; Xiaoying et al US 20200119864 A1, hereinafter Xu.
Regarding claims 4, 13 and 22, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E does not expressly teach, wherein the at least one value comprises a radio link protocol (RLC) measurement, and the measurement configuration comprises at least one of a downlink RLC buffer occupancy, a first average number of RLC retransmissions per data radio bearer, a second average number of RLC retransmissions per user equipment (UE), a third average number of RLC retransmissions per cell, or a maximum number of RLC retransmissions detected indicator.
However, in the same field of endeavor, Xu teaches, wherein the at least one value comprises a radio link protocol (RLC) measurement, and the measurement configuration comprises at least one of a downlink RLC buffer occupancy, a first average number of RLC retransmissions per data radio bearer, a second average number of RLC retransmissions per user equipment (UE), a third average number of RLC retransmissions per cell, or a maximum number of RLC retransmissions detected indicator (Xu: [157] teaches CU receives RLC measurement from DU, [78]-[79] teaches a maximum quantity of RLC retransmission can be one of the measurement quantity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the at least one value comprises a radio link protocol (RLC) measurement, and the measurement configuration comprises at least one of a downlink RLC buffer occupancy, a first average number of RLC retransmissions per data radio bearer, a second average number of RLC retransmissions per user equipment (UE), a third average number of RLC retransmissions per cell, or a maximum number of RLC retransmissions detected indicator.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a communication processing method, to manage various types of information in a duplication mode for improving stability of data transmission (Xu: [4]-[5]).

Claims 5, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of Zhang; Yuanyuan US 20200177263 A1, hereinafter Zhang.
Regarding claims 5, 14 and 23, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E does not expressly teach, wherein the at least one value comprises a medium access control (MAC) protocol measurement, and wherein the measurement configuration comprises at least a beam failure recovery statistic.
However, in the same field of endeavor, Zhang teaches, wherein the at least one value comprises a medium access control (MAC) protocol measurement, and wherein the measurement configuration comprises at least a beam failure recovery statistic (Zhang: [44], Claims 3 and 4, teaches a MAC layer protocol measurement with beam failure recovery statistic e.g. number of beam failure instances).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the at least one value comprises a medium access control (MAC) protocol measurement, and wherein the measurement configuration comprises at least a beam failure recovery statistic.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for Improvements and enhancements that are required for beam failure recovery procedure in the NR network (Zhang: [5]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of PANTELIDOU ANNA et al WO 2021047781 A1, hereinafter Anna.
Regarding claim 28, NPL-E teaches the method, as outlined in the rejection of claim 19.
NPL-E does not expressly teach, wherein the measurement configuration comprises an identifier of a user equipment (UE) associated with the at least one value, wherein the UE is served by the disaggregated base station.
However, in the same field of endeavor, Anna teaches, wherein the measurement configuration comprises an identifier of a user equipment (UE) associated with the at least one value, wherein the UE is served by the disaggregated base station (Anna: p.16, l.36-38, p.17, l.9-13, 22-23, teaches UE ID is used to identify the UEs in the measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the measurement configuration comprises an identifier of a user equipment (UE) associated with the at least one value, wherein the UE is served by the disaggregated base station.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved data collection for minimization of drive test data collection, and machine learning based optimization of networks (Anna: p.1, l 4-11).
Regarding claim 29, NPL-E, in view of Anna, teaches the method, as outlined in the rejection of claim 28.
NPL-E does not expressly teach, wherein the measurement report comprises the identifier of the UE.
However, in the same field of endeavor, Anna teaches, wherein the measurement report comprises the identifier of the UE (Anna: p.17, l.18-32, teaches UE ID of “Response Filter Set” is used in the measurement response message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the measurement report comprises the identifier of the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved data collection for minimization of drive test data collection, and machine learning based optimization of networks (Anna: p.1, l 4-11).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WANG U.S. Publication No. 20200162211 - SYSTEM, DATA TRANSMISSION METHOD AND NETWORK EQUIPMENT SUPPORTING PDCP DUPLICATION FUNCTION METHOD AND DEVICE FOR TRANSFERRING SUPPLEMENTARY UPLINK CARRIER CONFIGURATION INFORMATION AND METHOD AND DEVICE FOR PERFORMING CONNECTION MOBILITY ADJUSTMENT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472